 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CONDALEE MORRIS,                                   No. 2:18-cv-2850 MCE KJN P
12                      Plaintiff,
13          v.                                          ORDER
14   G. MODHADDAM, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 1, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed May 1, 2019, (ECF No. 13) are ADOPTED in
 3   full;
 4           2. Plaintiff’s claims alleging that defendants’ denial of his request for medical marijuana
 5   violated the Eighth Amendment and state law is DISMISSED.
 6           IT IS SO ORDERED.
 7   DATED: May 21, 2019
 8

 9
                                            _______________________________________
10                                          MORRISON C. ENGLAND, JR.
                                            UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
